Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

EDWARD THOMAS KENNEDY,
800 Court Street, Apt. 223
Reading, PA 19601,

Plaintiff,

Vv.
Case: 1:19-cv-02766 JURY DEMAND
Assigned To : Unassigned
Assign. Date : 9/13/2019
Description: Pro Se Gen. Civ. (F-DECK)

ROBERT H. HODGES, individually and officially,
717 Madison Place, NW

Washington, DC 20439,

ERIC G. BRUGGINK, individually and officially,

717 Madison Place, NW

Washington, DC 20439,

MARGARET M. SWEENEY, individually and officially,
717 Madison Place, NW

Washington, DC 20439,

VICTOR J. WOLSKI, individually and officially,

717 Madison Place, NW

Washington, DC 20439, and

UNITED STATES COURT OF FEDERAL CLAIMS,
717 Madison Place, NW

Washington, DC 20439,

Defendants.

COMPLAINT

Take Judicial Cognizance and Notice
1. In accordance with the provisions of 28 U.S.Code § 636, the Plaintiff declines to
have a United States Magistrate Judge conduct any proceedings in this case, and the Plaintiff

hereby requests that this case be assigned to United States District Judge.

NOTICE
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 2 of 14

a. The Law of the Case, Exhibit “1” Law of the Case, is incorporated by reference
as though fully stated herein.
c. 28 U.S. Code § 1361.
c. 18 U.S. Code § 1001(b).
2. Defendant United States Court of Federal Claims is a court of record, and is not

an Article Ill Court, and is not an administrative court. Court of record is defined in detail in
Exhibit 1, attached to this complaint.
I. RELIMINARY STATEMEN

3. |, Edward Thomas Kennedy, (hereinafter “Kennedy” or "Plaintiff’) am one of the
people of Pennsylvania, and in this court of record, hereby bring this action against the United
States Court of Federal Claims, (hereinafter "Fed. Cl." and/or "Defendant Fed. Cl."), Victor J.
Wolski, (hereinafter "Wolski and/or" “Defendant Wolski") individually and officially as a Judge
employed at the Defendant Fed. Cl., and Robert H. Hodges, (hereinafter "Hodges" and/or
“Defendant Hodges") individually and officially as a Judge employed at the Defendant Fed. Cl.,
Margaret M. Sweeney (hereinafter "Sweeney" and/or “Defendant Sweeney") individually and
Officially as a Judge employed at the Defendant Fed. Cl., Eric G. Bruggink, (hereinafter
“Bruggink" and/or "Defendant Bruggink") individually and officially as a Judge employed at the
Defendant Fed. Cl., and collectively, where appropriate, “Defendants” under 42 U.S. Code
§ 1983 and § 1985 seeking redress for the extraordinary misconduct of four Judges employed at
the Defendant Fed. Ci., who conspired to and ultimately did use improper, unlawful, and
unconstitutional means to falsely and unlawfully deny the Plaintiff justice and relief arising out of
incidents that occurred in the District of Columbia.

4. The actions and conduct of the above-identified Defendants Judges were the
results of unlawful and deficient policies, practices, customs, and deliberate indifference on the
part of Defendant Fed. Cl., including the failure to take disciplinary and remedial action against

the above-identified Defendant Judges and despite documented, well-known instances and/or
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 3 of 14

records of judicial misconduct, and abuses of authority or power and the obvious direct, conflicts
of interest present in and surrounding the within Plaintiffs Claims in Fed. Cl. on the part of all the
Defendants.*

5. This action is brought pursuant to 42 U.S.C. § 1983. Jurisdiction is founded upon
28 U.S.C. §§ 1331 and 1343 (1), (3, (4) and the aforementioned statutory provision. The within
action is also filed pursuant to the Civil Rights Act of 1871, 42 U.S.C. section 1983, section 1985
and 28 U.S.C. section 1343 and seeks redress for the deprivation of the Plaintiffs Due Process
and other Constitutional rights.

6. The plaintiff further invokes the supplemental jurisdiction of this Court under 28
U.S.C. 1367(a) to adjudicate any state law claims.

7, The venue is proper in the D.D.C., as all the acts actions and failure to act or
admissions complained of herein occurred in the District of Columbia.
il. JURISDICTION

8. This court has jurisdiction over this action under 28 U.S.C. section 1331 and
1343 (a) (3) for a violation of Constitutional rights and provided in 42 U.S.C. sections 1983 and
1985.

9. The Plaintiff seeks monetary and compensatory damages as well as attorney
fees and costs pursuant to 42 U.S.C. section 1988.

10. The Plaintiff brings this action against the Defendants to address the deprivation
of rights secured him by the Due Process Clause, the Fourth, Fifth, and Fourteenth
Amendments to the Constitution of the United States, as protected under 42 U.S.C. section

1983 and under section 1985 and under a common law claim(s).

 

1 Plaintiff filed four Judicial Misconduct Complaints against the Defendants, and all four complaints were
denied. The Plaintiff avers that Fed. Cl, is not able to self-regulate and its Judges place the personal
economic interests of the entire legal profession before the rights of we the people.
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 4 of 14

11. The Plaintiff is one of the people of Pennsylvania, and a resident of the
Commonwealth of Pennsylvania.

12. The Defendant United States Court of Federal Claims is a corporation with
headquarters in the District of Columbia. Said defendant is a court of record.

13. The Defendants Bruggink, Sweeney, Wolski and Hodges are presumed to be
U.S. Citizens, who took oaths to tell the truth and obey the law.

14. The Defendants Bruggink, Sweeney, Wolski and Hodges are employed by the
Defendant United States Court of Federal Claims in the District of Columbia.”

15. The matter in controversy exceeds the sum of $250,000, excessive interest,
attorneys fees, and costs.

16. This Court has jurisdiction over this matter pursuant to 28 U.S.C. sections 1331,
1332, 1343 (a) (3), and 42 U.S.C. sections 1983 and 1985.

17. _—- The Plaintiff also invokes supplemental jurisdiction of this court over any of
Plaintiffs state claims against Defendants for common law violations pursuant to 28 U.S.C.
section 1367 as the common law claim(s) form part of the same controversy.

18. The venue is proper in this District pursuant to 28 U.S.C. section 1931.

Hl. PARTIES

19. The Plaintiff, Edward Thomas Kennedy, is one of the people of Pennsylvania, and
an adult individual and a resident of the Commonwealth of Pennsylvania, domiciled and/or
residing at 800 Court Street, Apt. 223, Reading, PA 19601.

20. The Defendant, United States Court of Federal Claims, is a corporation, and a

federal government agency with a headquarters address of 717 Madison Place, NW,

Washington, DC 20439.

 

2 The Defendant court is not an Article 111 Court, but it is a court of record.
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 5 of 14

21. The Defendant is Victor J. Wolski, an adult individual, and his resident address is
unknown, and is employed at 717 Madison Place, NW, Washington, DC 20439.

22. | The Defendant is Robert H. Hodges, an adult individual, and his resident address
is unknown, and is employed at 717 Madison Place, NW, Washington, DC 20439.

23. The Defendant is Margaret M. Sweeney, an adult individual, and her resident
address is unknown, and is employed at 717 Madison Place, NW, Washington, DC 20439,

24. The Defendant is Eric G. Bruggink, an adult individual, and his resident address
is unknown, and is employed at 717 Madison Place, NW, Washington, DC 20439.

26. The Defendant, United States Court of Federal Claims is a court of record, and is
not an administrative Court.*

27. At all times material and relevant to the allegations contained in this Complaint,
Defendant Wolski was acting within the nature and scope of the Defendant's official duties as a
duly appointed Judge of the Defendant Fed. Cl.

28. At all times material and relevant to the allegations contained in this Complaint,
Defendant Sweeney was acting within the nature and scope of the Defendant's official duties as
a duly appointed Judge of the Defendant Fed. Cl.

29. ‘At all times material and relevant to the allegations contained in this Complaint,
Defendant Bruggink was acting within the nature and scope of the Defendant's official duties as

a duly appointed Judge of the Defendant Fed. Cl.

 

3 The United States Court of Federal Claims is a court of record with national jurisdiction.

The United States Court of Federal Claims was recreated in October 1982 by the Federal Courts
Improvement Act pursuant to Article 1 of the United States Constitution.
Published link is here:
https://www. google. com/search?q= United+ States +Court+of+Federal+Claims+is+a+court+of+record%2C&rl
Z=1CAHKDC_enUS779US779&0q=United+ States+Court+of+Federal+Claimstis+at+court+of+record%2C&a
qs=chrome..69/57. 1084j0j4&sourceid=chrome&ie=UTF-8
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 6 of 14

30. At all times material and relevant to the allegations contained in this Complaint,
Defendant Hodges was acting within the nature and scope of the Defendant's official duties as a
duly appointed Judge of the Defendant Fed. Cl.

31. Defendants Sweeney, Wolski, Hodges, and Bruggink at all times material and
relevant to the allegations contained in this Complaint, were acting under color of law, of a
statute, ordinance, regulation, custom, usage, or policy of the United States of America.

32. Defendants Sweeney, Bruggink, Wolski, and Hodges, at all times material and
relevant to the allegations contained in this Complaint, were acting within the nature and scope
of the Defendant's official duties as Judges at Fed. Cl.

33. And all relevant times, all the above-identified Defendants were acting in concert
or conspired with each other and the resulting unlawful actions and abuse of power deprived the
Plaintiff of his Constitutional, Due Process and statutory rights.

34. At all times relevant to this Complaint, all Defendants acted under the color of
state law.

IV. FACTS

35. Individual Defendants herein are not Article Ill Judges. In a court of record, a

judge has no discretion. Judicial immunity is a myth when a judge exceeds the court's

jurisdiction and injures the Plaintiff in loss of rights.*

36. Res ipsa loquitur, in a court of record in the Fed. Cl., Defendant Margaret M.

Sweeney in Case No: 18-cv-1029, in Document 6, on 07/26/18 trespassed on the case, and

 

4 Under Federal Rules of Evidence 902 the facts stated herein are self-authenticating evidence
because the facts are part of the official public record. Absolute Judicial immunity is a myth. A
Judge does not have absolute immunity. Judicial immunity does not apply when the
following conditions exist: a. when he is performing a non-judicial act, or b. when he acts in
the complete absence of all jurisdiction.
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 7 of 14

exceeded the courts jurisdiction, and because she exceeded the court's jurisdiction, injured the

Plaintiff in loss of rights.

37. Res ipsa loquitur, in a court of record in the Fed. Cl., Defendant Robert H.
Hodges, in Case No: 18-cv-1030, in Document 8, on 10/25/18 trespassed on the case, and
exceeded the courts jurisdiction, and because he exceeded the court's jurisdiction, injured the

Plaintiff in loss of rights.
38. Res ipsa loquitur, in a court of record in the Fed. Cl., Defendant Victor J. Wolski

in Case No: 18-cv-830, in Document 7, on 07/02/18, and in Case No: 18-cv-826, in Document 9,
on 07/02/18, trespassed on the case, and exceeded the courts jurisdiction, and because he

exceeded the court's jurisdiction, injured the Plaintiff in loss of rights.
39. Res ipsa loquitur, in a court of record in the Fed. Cl., Defendant Eric G. Bruggage

in Case No: 18-cv-942, in Document 7, on 07/27/18, and in Case No: 18-cv-1006, in Document
5, on 07/27/18, trespassed on the case, and exceeded the courts jurisdiction, and because he

exceeded the court's jurisdiction, injured the Plaintiff in loss of rights.
V. DAMAGES

40. In a court of record, a Judge has no discretion and no immunity when the Judge

exceeds the courts jurisdiction, and injures the Plaintiff in loss of rights.

41. As a direct and proximate result of the actions of all the Defendants as described
in this Complaint, the Plaintiff has been caused to suffer damages and injuries due to loss of

rights. Damages and injuries claimed are due to loss of rights.
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 8 of 14

42. As adirect and proximate result of the actions of all the Defendants as described
in this Complaint, the Plaintiff has Cause to suffer emotional stress, by the ultimate dismissal of

Plaintiffs claims and Judgements by the Defendants at the Fed. Cl. cited in facts herein.

43. As a direct and proximate result of the actions of alt the Defendants as described
in this Complaint, the Plaintiff has been caused to suffer severe anxiety, and embarrassment.
WHEREFORE, the Plaintiff, Edward Thomas Kennedy, respectfully requests this
Court enter judgment in his favor and against all the Defendants:

(a) Awarding compensatory damages to the Plaintiff for emotional stress, abuse of
process, bad faith and negligence for $6,000,000.00;

(b) Awarding compensatory damages to the Plaintiff for past legal expenses, and
costs, research expenses, photocopies, postage, and attorney fees, In the approximate
amount of $15,000 for Plaintiffs costs in the Fed. Cl. claims named herein;

(c) Awarding punitive damages against Sweeney, Wolski, Hodges, and Bruggink;

(d) Awarding the cost of this action, together with reasonable attorney fees and
expenses;

(e) Awarding compensatory damages to the Plaintiff for unpaid claims, lost wages,
travel expenses, and other monetary damages in the presently undetermined amount;

(f) Awarding other damages that are provided by statute and/or under 42 U.S.C.
section 1983, 1985 and/or 1988;

(g) Granting such other and further relief as the court deems appropriate and just.

First Cause of Action
Federal Civil Rights Violations

Violation of Constitutional Rights Guaranteed Under the
Fourth, Fifth and Fourteenth Amendments and 42 U.S.C. §§ 1983 and 1985

Edward Thomas Kennedy
V.
Defendants Margaret M. Sweeney, Victor J. Wolski,
Eric G. Bruggink and Robert H. Hodges

A4, The Plaintiff incorporates paragraphs 1 through 43 of this Complaint by

reference as if fully set forth at length herein.
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 9 of 14

45. As a direct and proximate result of the Defendant's conduct, committed under the
color of state law, the Plaintiff was deprived of his right to justice and his right to fair and
balanced trials in a court of record.

46. As a direct and proximate result of the Defendant's conduct, committed under the
color of state law, the Plaintiff suffered and continues to suffer harm in violation of his rights
under the laws and Constitution of the United States, in particular, the Fourth and Fourteenth
Amendments, and 42 U.S.C. §§ 1983 and 1985 in his claims against the United States of
America.

47. The dismissal of the Plaintiffs claims against the United States of America was
all done without reasonable and or justifiable grounds for said Defendants to believe the Plaintiff
had no right to justice.

48. The Defendants Wolski, Sweeney, Bruggink, and Hodges knew they lacked
authority to dismiss Plaintiff's claims in a court of record but did so intentionally and maliciously.®

49. The Defendants Wolski, Sweeney, Bruggink and Hodges knowingly dismissed
the claims of the Plaintiff and said dismissal is the product of a conspiracy between them and
Defendant Fed. Cl.

50. As aresult of the above concerted efforts of all the Defendants, resulting in fake
justice, the Defendants denied the Plaintiff justice intentionally and/or with deliberate indifference
and callous disregard of the Plaintiffs rights as guaranteed by the Fourth and Fourteenth
Amendments of the Constitution of the United States and protected under 42 U.S.C. §§ 1983

and 1985.

 

5 In a court of record, a Judge has no discretion. The Defendant Judges named herein are presumed to
know the law and comply with the law as witten. See also A Republic, If You Can Keep It, by Justice Neil
Gorsuch who reflects on the role of the judge under the Constitution of the United States, link here:
https://www.amazon.com/Republic-If-You-Can-K eep/dp/0525576789/ref=sr_1_1?keywords=gorsuch&qid=15
68207874&s=gateway&sr=8-1.
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 10 of 14

51. "The very meaning of ‘sovereignty’ is that the decree of the sovereign makes
law." ©

52. We the people do not yield our sovereignty to those who serve us. The Plaintiff is
one of the people.

53. The Defendants are to serve the people, and because they failed to serve the
Plaintiff in his claims against the United States of America, the Defendants knowingly and
intentionally violated their oaths of office to obey the law and tell the truth.

54. The Plaintiff is entitled to punitive damages due to the intentional, malicious,
wanton and willful misconduct of the Defendants Sweeney, Wolski, Hodges, and Bruggink.

55. As a result of the proximate result of the intentional, malicious, wanton and willful
actions of the Defendants, the Plaintiff suffered damages as aforesaid which are Incorporated by
reference as if fully set forth herein.

WHEREFORE, the Plaintiff, Edward Thomas Kennedy, respectfully requests this
Court enter judgment in his favor and against all the Defendants:

(a) Awarding compensatory damages to the Plaintiff for emotional stress humiliation

embarrassment and anxiety;

(b) Awarding compensatory damages to the Plaintiff for past legal expenses, and

costs, research expenses, photocopies, postage, and attorney fees, In the approximate

amount of $15,000 for Plaintiffs costs in the Fed. Cl. claims named herein;

(c) Awarding punitive damages against Sweeney, Wolski, Hodges, and Bruggink;

(d) Awarding the cost of this action, together with reasonable attorney fees and

expenses;

(e) Awarding compensatory damages to the Plaintiff for unpaid claims, lost wages,

travel expenses, and other monetary damages in the presently undetermined amount;

(f) Awarding other damages that are provided by statute and/or under 42 U.S.C.

section 1983, 1985 and/or 1988;

(g) Granting such other and further relief as the court deems appropriate and just.

Second Cause of Action
Federal Civil Rights Violations

 

8 See American Banana Co. v. United Fruit Co., 29 S.Ct. 511, 513, 213 U.S. 347, 53 L.Ed. 826,
19 Ann.Cas. 1047.

10
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 11 of 14

Violation of Constitutional rights guaranteed under the
Fourth, Fifth and Fourteenth Amendments and 42 U.S.C. § 1983

Edward Thomas Kennedy
Defendant United States Court of Federal Claims

56. The Plaintiff incorporates paragraphs 1 through 55 of this Complaint by reference
as if fully set forth at length herein.

57. The Defendant, Fed. Cl., employs Judges, including the Defendants Wolski,
Sweeney, Bruggink and Hodges, described in the foregoing paragraphs.

58. As a result, the Defendant, Fed. Cl., had the responsibility, duty, authority and
ability to control the actions of Defendants Wolski, Sweeney, Bruggink and Hodges.

59. Defendant, Fed. Cl., took no steps to prevent, correct or remedy the conduct of
the Defendants Wolski and Hodges, whom they had the affirmative duty and ability to control.

60. It is believed and therefore that, the Defendant, Fed. Cl., knew that Defendants
Wolski, Sweeney, Bruggink and Hodges were capable of engaging in the unlawful and illegal
filing false paperwork due to prior incidents, investigations, and complaints of judicial misconduct
by the Plaintiff.

61. Defendant, Fed. Cl. had actual or constructive knowledge that Defendants
Sweeney, Bruggink Wolski and Hodges had or were engaging in the unlawful and illegal acts in
the Plaintiffs claims in cases cited herein and to prior incidents and investigations.

62. Through its policy, customs and or practice, Defendant, Fed. Cl., knowingly
allowed Defendants Sweeney, Bruggink, Wolski and Hodges to violate the Constitutional rights
of the Plaintiff.

63. Defendant, Fed. Cl. failed to take appropriate remedial measures to prevent

misconduct of this nature.
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 12 of 14

64. Defendant, Fed. Cl., allowed, tolerated, and encouraged the Defendants Wolski,
Sweeney, Bruggink and Hodges to continue engaging in conduct in which it knew to be illegal,
unconstitutional and/or in violation of the Constitutional rights of the Plaintiff and others.

65. This policy, custom and/or practice encouraged and caused the Constitutional
violations by the Defendants Sweeney, Bruggink, Wolski and Hodges, including the violation of
the Plaintiffs Constitutional rights as described in the foregoing paragraphs.

66. At all times pertinent hereto, Defendant, Fed. Cl., refused and/or failed to
adequately train, direct, supervise, or control the Defendant Wolski, Sweeney, Bruggink and
Hodges to prevent the violation of the Plaintiffs Constitutional rights.

WHEREFORE, the Plaintiff, Edward Thomas Kennedy, respectfully requests this
Court enter judgment in his favor and against all the Defendants:

(a) Awarding compensatory damages to the Plaintiff for emotional stress, abuse of
process, bad faith and negligence for $6,000,000.00;

(b) Awarding compensatory damages to the Plaintiff for past legal expenses, and
costs, research expenses, photocopies, postage, and attorney fees, in the approximate
amount of $15,000 for Plaintiffs costs in the Fed. Cl. claims named herein;

(c) Awarding punitive damages against Sweeney, Wolski, Hodges, and Bruggink;

(d) Awarding the cost of this action, together with reasonable attorney fees and
expenses;

(e) Awarding compensatory damages to the Plaintiff for unpaid claims, lost wages,
travel expenses, and other monetary damages in the presently undetermined amount;

(f) Awarding other damages that are provided by statute and/or under 42 U.S.C.
section 1983, 1985 and/or 1988;

(g) Granting such other and further relief as the court deems appropriate and just.

Third Cause of Action
Supplemental State claims

intentional and infliction of Emotional Distress
Abuse of Process, Bad Faith and Negligence

Edward Thomas Kennedy

Vv.
Defendants Margaret M. Sweeney, Victor J. Wolski,

12
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 13 of 14

Robert H. Hodges, and Eric G. Bruggink

67. The Plaintiff incorporates paragraphs 1 through 66 of this Complaint by reference
as if fully set forth at length herein.

68. Defendant Sweeney conspired with Defendants Bruggink, Wolski and Hodges by
failing to obey the law as written and failed to obey her oath of office as President of the
corporation Fed. Cl.

69. Defendant Fed. Cl. conspired with Defendants Sweeney, Wolski, Hodges, and
Bruggink by failing to obey the law as written and trespassed on the case.

70. The Defendants Sweeney, Wolski, Hodges, and Bruggink intentionally inflicted
emotional distress on the Plaintiff and/or did so negligently by failing to administrate file Plaintiff's
claims against the United States of America.

71. The Defendants knew or should have known, the Plaintiff would experience
significant emotional stress and anxiety by failing to perform their duty owed to the Plaintiff.

72. The Defendants Sweeney, Wolski, Hodges, and Bruggink used improper and
unconstitutional means to abuse the civil process of procedure, practice, obligation and duty of
the Fed. Cl.

73, The Plaintiff incorporates paragraphs 1 through 72 of this Complaint by reference
as if fully set forth at length herein.

WHEREFORE, the Plaintiff, Edward Thomas Kennedy, respectfully requests this
Court enter judgment in his favor and against all the Defendants:

(a) Awarding compensatory damages to the Plaintiff for emotional stress, abuse of

process, bad faith and negligence for $6,000,000.00;

(b) Awarding compensatory damages to the Plaintiff for past legal expenses, and

costs, research expenses, photocopies, postage, and attorney fees, In the approximate

amount of $15,000 for Plaintiff's costs in the Fed. Cl. claims named herein;

(c) Awarding punitive damages against Sweeney, Wolski, Hodges, and Bruggink;

(d) Awarding the cost of this action, together with reasonable attorney fees and
expenses;

13
Case 1:19-cv-02766-UNA Document1 Filed 09/13/19 Page 14 of 14

(e) Awarding compensatory damages to the Plaintiff for unpaid claims, lost wages,
travel expenses, and other monetary damages in the presently undetermined amount;

(f) Awarding other damages that are provided by statute and/or under 42 U.S.C.
section 1983, 1985 and/or 1988;

(g) Granting such other and further relief as the court deems appropriate and just.

Vi. LAW OF THE CASE

74. Exhibit “1” Law of the Case is incorporated by reference as though
fully stated herein.

75. The Constitution of the United States is the supreme law of the land, and
pursuant to Evidence Rule 902, the evidence presented herein is self- authenticating because
the source of the evidence is United District Court of Federal Claims ("Fed. Cl.)" docket files.
Vil. Vv ICAT

76. |, Edward Thomas Kennedy, declare under penalty of perjury that the foregoing
facts are true and correct to the best of my knowledge.

Date: September 11, 2019.

Respectfully submitted,
rs

Edward Thomas Kennedy, Plaintiff.
800 Court Street, Apt 223

Reading, PA 19601.

Phone: 415-275-1244.

Fax: 570-275-1244

Email: pillarofpeace2012@gmail.com

Plaintiff is Self-represented.

Attached
Exhibit “1” Law of the Case, Eight (8) pages.

Notice

Notice of Constitutional Question forthcoming for US Attorney General Bill Barr.

14
